NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ELIZABETH HOPE NORTH,                            No. 14-55509

                  Plaintiff-Appellant,            D.C. No. 8:13-cv-01347-GW-AGR

   v.
                                                  MEMORANDUM*
 BANK OF AMERICA, N.A.;
 MORTGAGE ELECTRONIC
 REGISTRATION SYSTEMS, INC.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Elizabeth Hope North appeals pro se from the district court’s judgment

dismissing her diversity action alleging state law claims related to foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review for an

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion a denial of leave to amend a complaint. Zucco Partners, LLC

v. Digimarc Corp., 552 F.3d 981, 989 (9th Cir. 2009). We affirm.

      The district court did not abuse its discretion in dismissing North’s action

without granting further leave to amend because further amendment would be

futile. See id. at 1007 (explaining that a district court’s discretion to deny leave to

amend is particularly broad where plaintiff has failed to cure deficiencies by

previous amendments).

      Appellees’ request for judicial notice, filed on December 4, 2014, is denied

as unnecessary.

      AFFIRMED.




                                           2                                     14-55509